Affirmed and Opinion filed March 27, 2003








Affirmed and Opinion filed March 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-02-01032-CR &
     
14-02-01033-CR
 
____________
 
STEWART L. HOCKLESS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 337th District Court
Harris
County, Texas
Trial
Court Cause Nos. 714,020 & 917,164
 

 
M
E M O R A N D U M   O P I N I O N




After a guilty plea in cause number 713,020 (appellate cause
number 14-02-01032-CR) to the offense of possession of a controlled substance,
namely cocaine, the trial court deferred a finding of guilt and placed
appellant on deferred adjudication probation. 
The State ultimately filed a motion to adjudicate and an amended motion
to adjudicate alleging appellant violated the terms and conditions of his
probation.  Among other things, the State
alleged appellant had violated the terms and conditions of his probation by
unlawfully possessing a controlled substance, namely marihuana.  Appellant pled true to the allegations in the
State=s amended motion.  On September 11, 2002, the trial court
granted the State=s amended motion, found appellant guilty of the offense of possession
of a controlled substance, and sentenced him to three years= confinement in the Texas Department
of Criminal Justice--Institutional Division.
Additionally, on September 11, 2002, appellant pled guilty in
cause number 917,264 (appellate cause number 14-02-01033-CR) to the offense of
possession of a controlled substance, namely marihuana.  This offense was one of the alleged
violations in the State=s amended motion to adjudicate.  The trial court found appellant guilty and
sentenced him to three years= confinement in the Texas Department of Criminal
Justice--Institutional Division. 
On March 6, 2003, this Court ordered a hearing to determine
why appellant had not filed a brief in this appeal.  On March 13, 2003, the trial court conducted
the hearing.  The record of the hearing
was filed in this Court on March 19, 2003.
The trial court found appellant no longer desires to
prosecute his appeal.  On the basis of
that finding, this Court has considered the appeal without briefs.   See Tex. R. App.
P. 38.8(b).  We find no
fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Opinion filed April 3, 2003.
Panel consists of
Justices Yates, Hudson, and Frost. 
Do Not Publish - Tex. R. App. P. 47.2(b).